                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


        DOUGLAS JACKSON,
                                                    Case No. 15-cv-11622
              Petitioner,
                                             UNITED STATES DISTRICT COURT JUDGE
                   v.
                                                     GERSHWIN A. DRAIN
       WARDEN LES PARISH,
                                              UNITED STATES MAGISTRATE JUDGE
                                                  MICHAEL J. HLUCHANIUK
             Respondent.
                                       /

    OPINION AND ORDER DENYING PETITIONER’S EMERGENCY
      MOTION FOR IMMEDIATE RELEASE [#49], MOTION FOR
        INVOLUNTARY DISMISSAL [#51], AND MOTION FOR
                  RECONSIDERATION [#52]

                                I. INTRODUCTION

      Present before the Court in this habeas action are three Motions: (1)

Petitioner’s Emergency Motion for Immediate Release from Administrative

Segregation [#49], (2) Petitioner’s Motion for Involuntary Dismissal of

Respondent’s Response to Petitioner’s Motion to Compel Meaningful Access to

the Courts [#51], and (3) Petitioner’s Motion for Reconsideration of the Court’s

February 27, 2019 Opinion and Order Denying Petitioner’s Motion to Compel

Meaningful Access to the Courts [#52].          The Court will address each of

Petitioner’s Motions in turn. For the reasons set forth below, the Court will DENY

each Motion [#49, #51, #52].

                                       -1-
                                  II. DISCUSSION

      A. The Court will Deny Petitioner’s Emergency Motion for Immediate
         Release from Administrative Segregation [#49].


      Petitioner’s Emergency Motion for Immediate Release alleges that prison

officials, without cause, elevated his Class II Minor Misconduct charge to a Class I

Major Misconduct charge as a pretext to place him in administrative segregation.

Petitioner claims these officials placed him in administrative segregation as

punishment for his recent court filings. He now asks the Court to intervene and

order his immediate release. The Court will Deny this request.

      “When a prisoner challenges the conditions of his or her confinement but not

the fact or length of his custody, the proper mechanism is a civil rights action

under 42 U.S.C. § 1983.” Turnboe v. Gundy, 27 F. App’x 339 (6th Cir. 2001).

Here, Petitioner is raising a claim that is inappropriate for a habeas action. His

Motion is not challenging the fact or the length of his custody; rather, he is

challenging a condition of his confinement.        This claim should therefore be

brought in a § 1983 suit naming the appropriate officials as defendants.

Accordingly, the Court will DENY Petitioner’s Motion [#49].




                                        -2-
      B. The Court will Deny Petitioner’s Motion for Involuntary Dismissal
         of Respondent’s Response to Petitioner’s Motion to Compel
         Meaningful Access to the Courts [#51].


      Petitioner’s Motion for Involuntary Dismissal requests, among other things,

that the Court strike Respondent’s Response to his Motion to Compel Meaningful

Access to the Courts.    Petitioner maintains that he never received a copy of

Respondent’s responsive brief, and thus, was prevented from filing a reply.

Respondent, however, included a Certificate of Service with their brief, attesting

that they mailed a copy of their Response to Petitioner at his listed address. See

Dkt. No. 48, p. 12 (Pg. ID 2582). Hence, the Court will not strike Respondent’s

filing on this basis. Moreover, because the Court has already denied Petitioner’s

Motion to Compel Meaningful Access to the Courts, this issue is now moot.

      In addition, Petitioner asks the Court to find that his placement in

administrative segregation violates the Court’s October 29, 2018 Opinion and

Order Granting Petitioner’s Motion to Stop Transfer During the Pendency of

Habeas Corpus Proceedings. See Dkt. 42. That Opinion and Order prohibited

Respondent from transferring Petitioner to a different prison facility during the

pendency of his habeas proceedings. But contrary to Petitioner’s belief, it did not

prohibit Respondent from transferring him to a different unit within the same

prison facility. Accordingly, the Court will DENY Petitioner’s Motion [#51].




                                        -3-
      C. The Court will Deny Petitioner’s Motion for Reconsideration of the
         Court’s February 27, 2019 Opinion and Order Denying Petitioner’s
         Motion to Compel Meaningful Access to the Courts [#52].


      Petitioner’s Motion for Reconsideration asserts that the Court’s February 27,

2019 Opinion and Order Denying his Motion to Compel Meaningful Access to the

Courts contained a palpable defect. Specifically, Petitioner claims to have not

received a copy of Respondent’s responsive brief, and consequently, suggests the

Court erred by entering a decision without giving him an adequate opportunity to

reply. Further, that the Court ignored the Supreme Court’s holding in Bounds v.

Smith, which Petitioner interprets as requiring prison authorities to provide him

with either physical access to the law library or assistance from persons trained in

the law. See 430 U.S. 817 (1976).

      Local Rule 7.1(h) governs motions for reconsideration. Under this rule, the

Court generally may not grant a motion for reconsideration that merely presents

the same issues upon which the Court already ruled. See E.D. Mich. LR 7.1(h)(3).

Rather, the movant must demonstrate that there is a palpable defect in the Court’s

order and that correcting the defect will result in a different disposition of the case.

Id.   “A ‘palpable defect’ is a defect which is obvious, clear, unmistakable,

manifest, or plain.” Ososki v. St. Paul Surplus Lines Ins. Co., 162 F. Supp. 2d 714,

718 (E.D. Mich. 2001).




                                          -4-
      Here, Petitioner fails to demonstrate a palpable defect in the Court’s Order

or that correcting any such defect would result in a different disposition of his case.

The Court denied Petitioner’s Motion to Compel Meaningful Access to the Courts

on two grounds: (1) Petitioner failed to bring his claim in a § 1983 suit, as opposed

to in a habeas action; and (2) Petitioner failed to demonstrate prejudice or an

intentional violation of his constitutional rights. Either ground was sufficient to

deny the Motion. Because Petitioner cannot cure both of these deficiencies, his

Motion for Reconsideration must be DENIED [#52].

                                  V. CONCLUSION

      For the reasons stated herein, the Court will DENY Petitioner’s Motions [#

49, #51, #52].

      IT IS SO ORDERED.



Dated:       April 10, 2019
                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge


                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, April 10, 2019, by electronic and/or ordinary mail.

                                        s/Teresa McGovern
                                        Case Manager



                                         -5-
